Citation Nr: 0504578	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  01-02 957	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi



THE ISSUE

Entitlement to a rating in excess of 40 percent for post-
operative lumbar laminectomy with scoliosis and arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran served on active duty from June 1964 to August 
1984. 

This case comes to the Board of Veteran's Appeals (Board) 
from a June 2000 RO decision which denied an increase in a 20 
percent rating for a low back disorder.
The Board remanded this claim in August 2003 to consideration 
new evidence which the Board had developed and which had not 
yet been considered by the RO.  In addition the RO had not 
yet considered the veteran's claim under the September 2002 
revisions to the diagnostic code for intervertebral disc 
syndrome.  

By rating action in May 2004, the RO increased the evaluation 
for the veteran's lumbar spine disorder from 20 to 40 
percent, effective from March 8, 1999, the date the veteran's 
request for an increased rating was received.

After the RO returned the case to the Board, additional 
evidence was associated with the claims folder, including 
medical records and documents reflecting the amount of time 
the veteran was absent from work without pay for 1998 and 
1999.

The Board has no authority to decide claims based on new 
evidence that it obtains unless the veteran has waived his 
right to have this new evidence initially reviewed by the RO.  
In this case, no waiver was received with the additional 
evidence.  The result is that the RO must review the new 
evidence associated with the claims file and adjudicate the 
claim considering that evidence, as well as evidence 
previously of record. 

In view of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C. for 
the following actions.  VA will notify the veteran if further 
action is required on his part.

1.  The RO should re-adjudicate the 
veteran's claim in light of the evidence 
added to the record since the May 2004 
Supplemental Statement of the Case 
(SSOC).

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided another 
SSOC which addresses the evidence added 
to the file since the May 2004 SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


